STAMPER, Special Justice.
This is an original action in this court wherein plaintiffs, who are members of the Corporation Commission of Oklahoma, seek an order in the nature of mandamus directing the defendants, the State Budget Director, the State Auditor, and the State Treasurer, to allow and pay the claims of plaintiffs for services performed by them during the month of July, 1947, in compliance with sections 1 to 3, inclusive of Enrolled House Bill No. 172 of the 1947 Legislature (52 Okla. St. Ann. §§451-453). The act purported to make, as an elective duty of the members of the Corporation Commission, the preparation of an annotated compilation of all the oil and gas laws of Oklahoma and the general orders, rules and regulations adopted pursuant thereto by the Corporation Commission of Oklahoma, and provided that such additional elective duties of the commissioners should be performed so as not to interfere with the regular official duties of such commissioners. The commissioners have each elected to perform these additional duties and filed their claims with defendants for extra compensation at the rate of $2,500 per annum as provided by the Legislature.
Defendants refused or failed to allow plaintiffs’ claims and plaintiffs commenced this action.
The Attorney General urges for the defendants that the act is void insofar as it applies to the commissioners now in office, by reason of section 10, art. 23 of the Constitution, which provides as follows:
“Except wherein otherwise provided in this Constitution, in no case, shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment. . . .”
The legislative acts in question are:
“Section 1. Inasmuch as the laws of the State of Oklahoma relating to oil and gas and the rules and regulations promulgated by the Corporation Commission pursuant thereto, have never been compiled and annotated, it shall Corporation Commission of Oklahoma to prepare, in such manner as they deem proper, an annotated compilation of all the oil and gas laws of Oklahoma and the general orders, rules and regulations adopted pursuant thereto by the Corporation Commission of Oklahoma; said compilation and annotations to be supplemented by proper supplementary notes. Same shall be filed in the State Library as a public record, and as such shall be subject to inspection by the public. Said annotated compilation shall be published and shall be distributed free to the persons interested therein, and shall be from time to time supplemented so as to include any *72changes occasioned either by legislative enactment, judicial interpretation, or orders issued by the Corporation Commission; provided further that before said Commissioners shall be authorized or required to perform the service defined by this Act, same to be performed so as not to interfere with their regular official duties, they shall each file a certificate in the office of the Secretary of State setting forth their willingness to perform said service.
“Section 2. Each of said members of the Corporation Commission shall receive as compensation for the service required by this Act the sum of Twenty-Five Hundred Dollars ($2500.00) annually, payable monthly; such sums to be paid from the Conservation Fund, until such time as said compilation and annotations have been completed or until such time as an act of the Legislature of this State providing for an equivalent increase in pay out of the general revenue funds shall be effective as to each member of the Corporation Commission, whichever time is shorter.
“Section 3. The cost of publishing the annotated compilation provided for herein shall be paid from the Conservation Fund.”
A similar question was before this court in the case of Phelps et al. v. Childers, State Auditor, et al., 184 Okla. 421, 89 P. 2d 782. In the Phelps case, the court had under consideration a statute very similar to the one here involved, providing that the Justices of the Supreme Court, elected at the general election in 1934, should compile certain procedural statutes and annotate the same, fixing the compensation for such service at $2,500 annually, payable monthly, requiring the work as and when completed to be filed in the State Library. The court there held that such new duties or services were foreign to or beyond the scope or range of and not germane to the duties of the office of Justice of the Supreme Court and the additional compensation provided therefore did not violate section 10, art. 23 of the Constitution. The court’s opinion recited and defined the nongermane rule as follows:
“When a statute imposes duties or calls for the performance of service that is nongermane and beyond the scope of the duties of the office as the same existed prior to the enactment of the statute, the one holding such office may not be required to perform the nongermane duty or service and cannot be disturbed in the enjoyment of his office for his refusal to do so. Any other rule would permit the Legislature to drive an executive or judicial officer from office by passing a statute placing upon such officer nongermane duties or requiring nongermane service, and thereby permit the invasion of the very field section 10, art. 23 protects. The cases all hold that where the duties are nongermane and the officer accepts and agrees to perform the nongermane duty or service, the Act does not violate such a constitutional provision. See the Annotation to the A.L.R. Citations, supra. ...”
The nongermane rule is not the product of this court, but has been announced and followed by many courts in states having constitutional provisions similar to our own.
One of the most carefully considered opinions on the subject is that of Groesbeck, Governor, v. Fuller, Auditor General, 216 Mich. 243, 184 N. W. 870, by the Supreme Court of Michigan. In this case there was involved an act of the Legislature whereby a state administrative board was created. On this board were the Governor, Secretary of State, State Treasurer, Auditor General, Attorney General, State Highway Commissioner, and State Superintendent of Public Instruction. Their duties were to exercise general supervisory control over the functions and activities of all administrative departments, boards, commissioners, officers of the state, and state institutions. In addition, they were to perform all of the duties theretofore vested in the State Budget Commission, the State Purchasing Agent, and also were given control of the system of state accounting. For these duties they were each to receive compensation at the rate of $2,500 per year in addition to their *73salaries as heads of their respective departments. The Michigan Supreme Court, in holding that the Constitution did not prohibit the payments of such compensation, said:
“The authority of the Legislature to prescribe duties is and must be subject to limitation. The official cannot be required to perform all manner of public service at the will of the Legislature. . . .
“As has been said, the duty imposed must belong to the office; it must fall within the ordinary range or scope of the work of such office. The duties provided for in the act clearly do not do so. If the state treasurer as such may be required to act as a member of a board exercising supervision over the state highway department, may he not be required by law to perform all of the duties of state highway commissioner, or the auditor general be required to act as a commissioner of agriculture? The duty prescribed must be an official one, else the incumbent cannot be compelled to perform it, and if rendered by him it may be compensated for without a violation of the provisions of section 21 of article 6 of the Constitution.”
In Moore v. Moore, Auditor, 147 Va. 460, 137 S. E. 488, this question arose. The General Assembly of Virginia enacted a law which relieved county officials of the duty of assessing and collecting inheritance taxes and placed this duty on the State Auditor. It further provided that the State Auditor should receive $1,000 annually as compensation for such extra services. It was urged that the act was in violation of the Constitution insofar as the incumbent in office was concerned. The Virginia court held, however, that the Constitution never contemplated that an official may not be compensated for the performance of duties foreign to his office. After citing various cases on this point, the court in its opinion said:
“Applying the principle and reasoning of these precedents to the facts which we have here, we conclude that the general assembly did not violate the constitutional inhibition in providing for the additional compensation for the auditor. The statute was a measure of economy; it transferred to and imposed upon the auditor duties theretofore imposed upon certain local officials, whose aggregate fees far exceeded the additional compensation so provided for the auditor. Certainly it cannot be fairly said, it seems to us, that the 'duties specifically imposed upon local commissioners, clerks, treasurers, and courts throughout the commonwealth, prior to the Act of 1924, under consideration, could at the same time be held to be within the scope of the duties of the auditor of public accounts. The very fact that these duties were imposed upon other officials is most persuasive in support of the view that they were not germane to the duties of the auditor. The statute transferred the duties of numerous local officials to the auditor, thus relieving the state from their fees, and it seems to us to be trifling with language to say these were not additional duties for which the general assembly could and should provide reasonable compensation.
“Our conclusion, then, is that the general assembly did not exceed its power in making the provision for the auditor of $1,000 per annum, and that he is entitled thereto. ■ We feel that it would approach a misuse of our power to undertake to nullify the legislative judgment, so soundly based, which has already been pronounced by the general assembly on the question involved.”
The case of State ex rel. Harvey v. Sheehan, City Auditor, 269 Mo. 421, 190 S. W. 864, involved the same question. The Legislature of Missouri had passed an act in which it was directed that circuit attorneys in cities of more than 500,000 should attend inquests held by coroners in cases of death caused by violence which might result in charges of felony. The act further provided that said circuit attorneys should receive $10 for each inquest so attended. Harvey was circuit attorney of St. Louis — a city of more than 500,000 inhabitants. He brought this action to require the city auditor to audit his claim for $440 covering 44 inquests so that the claim could be paid. The auditor contended that this was a raising *74of the salaries and fees of the attorney-in violation of the Constitution, because Harvey was holding office when the act was passed. The Supreme Court of Missouri held that the statute was not in violation of the Constitution and required the auditor to audit the claim. The portion of the opinion which holds that the duty of attending the inquest was compensable is as follows:
“Another contention made is that, since the appellant was an officer at the time of the passage of the act, it is inapplicable to him, because the Constitution prohibits any increase in the pay of an officer during his term of office. We think this contention unsound, because the act in question enjoins upon such officers as appellant new and additional duties and provides merely a compensation therefor. While in some jurisdictions a constitutional provision such as ours has been held to inhibit even this, in this and many other states the contrary doctrine has been accepted and acted upon. Cunningham v. Current River Co., 165 Mo. 270, 65 S. W. 556; State ex rel. v. Walker, 97 Mo. 162, 10 S. W. 473; State ex rel. v. Ramson, 73 Mo. 89; State ex rel. v. McGovney, 92 Mo. 428, 3 S. W. 867; County v. Felts, 104 Cal. 60, 37 P. 780; State ex rel. v. Board of Commissioners, 23 Mont. 250, 58 P. 439; State ex rel., v. Carson, 6 Wash, 250, 33 P. 428; Love, Attorney General, v. Baehr, Treas., 47 Cal. 364; Purnell v. Mann, 105 Ky. 87, 48 S. W. 407, 49 S. W. 346, 50 S. W. 264; Lewis v. State, 21 Ohio Circuit Ct. R. 410.
“It is our opinion that the act is valid, and that the appellant is entitled to the fees demanded, and that the respondent was not justified in refusing to audit the account and draw a warrant therefor on the city treasurer.”
In Jackson, Clerk, v. Sherrod, Deputy Solicitor, 207 Ala. 245, 92 So. 481, the Supreme Court of Alabama had under consideration an act of the Legislature, the effect of which was to enlarge the criminal jurisdiction of the county court of Lawrence county and to impose upon the deputy solicitor the duty of prosecuting all criminal cases coming before the county court pursuant to such enlarged jurisdiction. It provided for compensation to be paid out of fees collected and paid to him in the manner provided by statutes of the state. It was urged that the act in question, insofar as it provided additional compensation to the deputy solicitor, violated the section of the Constitution which provided against increasing or decreasing fees of public-officers. In sustaining the constitutionality of said act, the Alabama Supreme Court, in its opinion, said:
“That law is not disturbed in the least by the present act. As we have already pointed out, the criminal jurisdiction of the county court is enlarged, in truth a new court is established. Also new duties are imposed upon the deputy solicitor; he is required to give his services in causes which previously had been triable in the circuit court. It was competent for the Legislature to award to him compensation for these new services of a substantial sort, and to prescribe that his compensation should be confined within a fixed limit or should include all fees earned by him.”
James, Auditor, v. Cammack, 139 Ky. 223, 129 S. W. 582, involved an act of the Kentucky Legislature providing that circuit judges should be appointed and commissioned as special judges and could be sent into any part of the state to hold court outside of their own circuits. Extra compensation for their services in this connection was provided for. It was contended that the legislative act in question was patently a mere evasion of the Constitution; that the Legislature’s motives and intent were subversive of the judiciary’s independence; that the effect of the act did not augur well for the future commonwealth. The act was upheld and the compensation was allowed the judges who were in office at the session of the Legislature in which the act was passed. In holding extra work of the circuit judges to be constitutional and compensable, the court in this case said:
“So that, clearly, it is not a part of the jurisdiction of any circuit court of this commonwealth that the judge shall *75discharge the duties of special judge in any other district; and although it may be within the competency of the Legislature to impose the duties of holding special court upon the regular judges, these duties are not a part of the regular jurisdiction of their courts, but entirely outside of that jurisdiction. They are duties which the Legislature can either impose upon the regular circuit judges of the state or not, as it sees proper. They are duties which the Legislature can with equal propriety impose, or authorize to be imposed, upon any other members of the bar of the state qualified to hold circuit court. A special judge need not be a regular circuit judge; he may be any person authorized by law to preside as special judge.
“Now, then, if it be true that the duties of a special judge are not a part of the jurisdiction of a circuit court, or a part of the duties of a regular judge, then it seems to us, both upon reason and authority, that if the Legislature sees proper to impose upon the regular circuit judges these extra judicial duties, it may at the same time provide what in its opinion is a reasonable remuneration to these officers for discharging these extra duties; and the act which does so does not fall within the inhibition of section 235 of the Constitution. . . .
“The duties of a special judge are performed outside of the regular judge’s district, and they have no legal connection with his regular duties. The duties of a special judge by the act in question are imposed upon the judge as an individual, and are not a part of the duties of his office. To remunerate him for these duties is not an increase of the salary of his office, within the meaning of the constitutional inhibition. The Legislature may add them or not, as it pleases, and afterwards, if it sees proper, may repeal the act and deprive the judges of the opportunity to perform the extra labor and receive the extra salary without in any wise changing their compensation within the meaning of section 235. So far as the performance of the duties of special judges are concerned, the regular judges stand as any other qualified individuals. They may be appointed by the legislative power or not, as the general assembly deems proper. With the wisdom or unwisdom of this act this court has nothing to do. If it is within the competency of the Legislature, it is for it to decide upon the scheme which will best subserve the public interest in supplying special judges when necessity requires. The regular judge cannot demand that these duties shall be imposed upon him, if the Legislature sees proper to provide other means of performing the duties of special judge.”
Coleman, State Auditor, v. Hurst, 226 Ky. 501, 11 S. W. 2d 133, concerned an act of the 1928 Kentucky General Assembly establishing a “Judicial Council” composed of judges of the Court of Appeals and the circuit judges of the state. The general duties of the council were to study the organization, rules, methods of procedure and practice of the judicial system of the state; also, to study the work accomplished and the results produced by the judicial system in its various parts and the problems of administration confronting the court and the judicial system in general. The act also provided that the circuit judges should each receive $600 annually for these services, which would be in addition to their regular salaries. It was urged that this act was in violation of section 235 of the Kentucky Constitution forbidding changes in salaries of such state officers during the term for which they were elected. In upholding the constitutionality of the act, the Kentucky court cited with approval the case of James, Auditor, v. Cammack, supra, and other Kentucky cases on the subject; then holding that the duties imposed on the circuit judges were not germane to their office, the court said:
“If we should hold that the act creating the judicial council is unconstitutional we would have to overrule many cases, and the court would be compelled to depart from the principles announced in opinions from time to time for more than a quarter of a century. This we cannot do. The duties of members of the Judicial Council are not duties added to the office of circuit judge, for which no compensation may be allowed *76during the term, but the duties are wholly outside of the duties which a circuit judge is required to perform, and, therefore, under the many cases cited, the compensation is legal, and the act does not violate any of the provisions of the Constitution relating to compensation to be paid out of the state treasury. . . .
“There is some suggestion that the act is not a wise exercise of legislative power. Courts cannot go into the question, but it is not out of place to say that the general purposes of the act are to make justice more speedy and less expensive. The duties imposed upon the members of the council are such that their performance will amply entitle those who perform them to the compensation allowed.”
Numerous cases have been cited in briefs and oral argument and the court has examined them with care. The constitutional provisions of the various states whose courts have followed the nongermane theory, have been carefully compared with the provisions of our own Constitution.
Section 21 of article 6 of the Michigan Constitution provides as follows:
“The Governor and Attorney-General shall each receive an annual salary of five thousand dollars. The Secretary of State, State Treasurer, Commissioner of the State Land Office and Auditor-General shall each receive an annual salary of twenty-five hundred dollars. They shall receive no fees or perquisites whatever for the performance of any duties connected with the offices. It shall not be competent for the Legislature to increase the salaries herein provided.”
Section 235 of the Constitution of Kentucky provides as follows:
“The salaries of public officers shall not be changed during their terms for which they were elected.”
Article 5, sec. 83 of the Constitution ■of Virginia provides as follows:
“The salary of each officer of the executive department shall be fixed by law, and shall not be increased or diminished during his term of office.”
Constitutional provisions of the other states which have followed the rule discussed do not vary substantially from those cited. It has been suggested that the words “in no case, shall the salary or emoluments ... be changed” differ from “it shall not be competent for the Legislature to increase,” or “shall not be changed,” or “the salary shall not be increased or diminished.”
This court cannot detect substantial difference in these statements. They merely express the same inhibitions in different manners. The words “thou shalt not” are not changed by phrasing them “in no case shalt thou”.
We believe the nongermane theory as expressed by various courts and by this court in the Phelps case, supra, to be so well established that it is settled law. We hesitate to substitute our own opinions of the wisdom of this legislation for the well expressed and defined opinions of most of the Judges who have deliberated and opined thereupon. Our system of law is built upon precedents, and if every past decision can be reopened in every case and one cannot lay one’s own course of bricks on the secure foundation of the courses laid by others who had gone on before him, the labor of lawyers and judges would be increased almost to the breaking point. Judges should be reluctant to travel outside the boundaries set to judicial action by precedent and custom. In this instance we feel impelled to follow precedent and therefore we refuse to decide that the theory of germane and nongermane duties as expressed above is not the law in Oklahoma.
Especially is this so, when we consider well known rules of constitutional interpretation, as expressed in 1 Cooley’s Constitutional Limitations (8th Ed.) p. 371, viz.,
“When courts are called upon to pronounce the invalidity of an act of legislation, passed with all the forms *77and ceremonies requisite to give it the force of law they will approach the question with great caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention can throw any new light upon the subject, and never declare a statute void, unless the nullity and invalidity of the act are placed, in their judgment, beyond reasonable doubt.”
We cannot say that the nullity and invalidity of the legislative act here involved are beyond reasonable doubt. We approve the statement from the Phelps case, supra, hereinbefore cited and decline to reverse the previous pronouncement of this court.
It now becomes necessary to consider whether Enrolled House Bill 172 is within the rule which we have chosen not to reverse. A portion of article 9 of our Constitution deals with the Corporation Commission. Section 15 creates, prescribes the term of office, and directs the manner of filling vacancies. Section 16 sets up the qualifications of commissioners. It prohibits commissioners from being interested in various utilities and provides as follows:
“ . . . nor shall any such commissioners hold any other office under the government of the United States or of this state or any other state government and shall not, while such commissioner, engage in any occupation or business inconsistent with his duties as such commissioner.”
Section 18 prescribes the powers and duties of members of the commission. An examination of this section fails to disclose as a duty of the commission the compiling and annotating duties prescribed by House Bill 172. Sections 19 to 34 elaborate upon the powers and duties of the commission and prescribe procedure before the commission and methods of securing judicial review of its acts. Sections 35 prescribes that the Legislature may after the second Monday in January, 1909, alter, amend, revise or repeal sections 18 to 34.
We believe it clear that the word inconsistent, as used in section 16, article 9, is intended to prevent the commissioners from engaging in any occupation or business which might prevent the commissioners from being perfectly impartial and fair as such. It has been suggested that this section prohibits commissioners from accepting any other employment, but we cannot agree. It would be inconsistent with his duties as commissioner for a commissioner to hold stock in or be employed by a litigant before the Commission. It would not be inconsistent for him to run a poultry farm, leastwise, until the production of eggs is declared to be charged with public interest and thus require regulation. Addison said:
“Wisdom and virtue are far from being inconsistent with politeness and good humor.”
If we may paraphrase, we will say that the wisdom and virtue of Oklahoma’s oil and gas laws and the rulings thereunder by the State Corporation Commission are far from being inconsistent with the politeness and good humor exhibited by the Legislature and the Corporation Commission in furnishing to the Bar and the public a compilation and annotation of these same laws and rulings. However, the duties imposed by House Bill 172 are new duties. They are not regulatory. They are such as might have been, without criticism, contracted by the state to publishers or savants. Had such contract been made, the powers and duties of the Corporation Commission, individually or collectively, would not have been lessened one whit. Nor does this law impose any additional power upon the commission. Rather, it offers employment, to the individual commissioners, to be performed so as not to interfere with their regular constitutional and statutory duties. We believe these duties to be nongermane to the previous powers and duties of the members of the State Corporation Commission.
The Attorney General next urges that if the duties imposed upon the commissioners by House Bill No. 172 are *78nongermane to the previously defined official duties of the commissioners, the act then embraces two subjects and violates section 57 of article 5 of the Constitution, viz.:
“Every act of a Legislature shall embrace but one subject, which shall be clearly expressed in its title, ...”
Although ingenious, the argument is without merit. The question as to the germane or nongermane nature of the duties imposed upon members of the Corporation Commission by the act in question has no relationship whatever to the question as to whether the act covers more than one subject. In the first instance the question is:
“Are the new duties created by the act outside the scope of and nonger-mane to the official duties of the Corporation Commission as they existed under prior acts?
In the second instance the question is this:
Are the sections of the act which impose upon members of the Corporation Commission the duty of compiling and annotating the oil and gas laws of Oklahoma completely unrelated to the other parts of the act?
Obviously, the two questions are completely independent and have no relation to the other.
The act either embraces one subject or it does not, regardless of the nature of the duties thereby imposed upon the members of the Corporation Commission and regardless of whether such duties are germane or nongermane. The subject of the act is the same in either case.
In considering the question as to whether the act covers one or more subjects, it is well to review the act for the purpose of seeing just what it does cover. The first three sections impose certain duties upon the members of the Corporation Commission and provide for their compensation. The fourth section specifies the duties of the Director of Conservation and fixes his compensation. Section 5 enumerates the duties of the conservation attorney and makes provision for payment of his salary. Sections 6 to 9, inclusive, provide for certain other officers and employees and specify their respective duties and pay.
The entire act then has to do with the duties to be performed by members of the Corporation Commission, its officers and employees, and the pay which they are to receive for services to be so rendered. Whether or not the duties imposed upon the members of the Corporation Commission are germane or nongermane, it cannot be urged successfully that the various sections of the act are unrelated.
The rule for interpreting constitutional provisions of the nature here un•der consideration is stated quite clearly in 50 Am. Juris., beginning at page 175, as follows:
“194. General Rules for Interpretation of Constitutional Provision. The constitutional provision prohibiting a statute from containing more than one subject or object should not be technically, strictly, or narrowly, but reasonably, fairly, broadly, and liberally construed, with due regard to its purpose. It should not be so construed so as to hamper or cripple legislation, or render it oppressive or impracticable, by a strictness unnecessary to the accomplishment of the beneficial purpose for which it was adopted, or to make laws unnecessarily restrictive in their scope and operation, or to multiply the number of laws unnecessarily, or to promote controversy in regard to the validity of legislative enactments.
“195. Rules Favoring Constitutionality of Statute. The rule that every legislative act is presumed to be constitutional and every intendment must be indulged by the courts in favor of its validity, is applicable to statutes claimed to be unconstitutional as in violation of the provision prohibiting statutes from containing more than one subject or object. The courts will accord the statutes a liberal construction with the view of sustaining the legislative action. Indeed, the objection should be grave, and the conflict between the statute *79and the Constitution substantial and plain or palpable, before the judiciary-should disregard a legislative enactment upon the ground that it embraces more than one subject or object. Under these rules, where a court is still in doubt as to the constitutionality of the act, it should sustain the same. The principles herein set forth do not, however, prevent the court from strictly enforcing the constitutional provision under consideration in eases that fall within the reasons on which the provision rests.”
On page 178 of the same volume of American Jurisprudence, the following language is used:
“197. Matters Germane to General Subject or Object. The constitutional prohibition of more than one subject in an act does not impose any limitation on the comprehensiveness of the subject,- which may be as comprehensive as the Legislature chooses to make it, provided it constitutes, in the constitutional sense, a single subject and not several. To constitute plurality of subject, an act must embrace two or more dissimilar and discordant subjects, that by no fair intendment can be considered as having any legitimate connection with or relation to each other. Within the meaning of the constitutional provision, matters which apparently constitute distinct and separate subjects are not so where they are not incongruous and diverse to each other. Generally speaking, the courts are agreed that a statute may include every matter germane, referable, auxiliary, incidental, or subsidiary to, and not inconsistent with, or foreign to, the general subject or object of the act.
The following cases are in point and indicate how far our own courts and other courts have gone in applying the rule announced in American Jurisprudence.
Rea, County Clerk, v. State ex rel. Board of Commissioners of Lincoln County et al., 29 Okla. 708, 119 P. 235. The Second Oklahoma Legislature passed an act declaring section lines public highways and prescribing the method for opening the same for public use; making township boards board of highway commissioners; providing for the appointment of road supervisors; providing for road duty, and for levying tax for road and bridge purposes; providing for working county and state convicts on public highways; providing for voluntary formation of road districts, for the construction of improved highways; authorizing counties and townships to issue bonds for road and bridge purposes; providing for appointment of a county engineer and prescribing his duties and powers. It was urged that said act was repugnant to section 57, art. 5, of the Constitution in that the title contained more than one subject. In sustaining the act in this regard, the Oklahoma Supreme Court said:
“The title of the act here under consideration, relating primarily only to one subject, namely, to public highways, the opening and improving of the same, and providing the agencies and means by which this may be done, does not appear to be repugnant to section 57, art. 5, of the Constitution. State ex rel. v. Hooker, County Judge, 22 Okla. 712, 98 P. 964; Lindsay v. United States Saving & Loan Association et al., 120 Ala. 172, 24 So. 171, 42 L.R.A. 783; State v. Street et al., 117 Ala. 206, 23 So. 807.”
In re Lee, 64 Okla. 310, 168 P. 53: Section 5, chapter 87, Session Laws 1915, provided for a docket fee of $25 in each cause filed in the Supreme Court to be collected and recovered as other costs and provided for an advance payment to the clerk of $40. It contained other provisions relative to the creation of a temporary commission to assist the Supreme Court in disposing of causes accumulated and being filed in that court. It was urged that said act was invalid for the reason that it embraced two subjects, one having to do with the payment of fees in connection with filing cases in the Supreme Court and the other providing for appointment of a temporary commission to assist in disposing of cases filed in that court. In holding that the act did not violate the Constitution in .this regard, the Supreme Court, in the body of its opinion, said:
*80“It is next insisted that the act (chapter 87, Session laws 1915, p. 113) embraces two subjects, and is therefore invalid under article 5, sec. 57, of the Constitution (Williams, sec. 147). We do not think the provision relative to fees and costs in causes filed in the Supreme Court and the provisions relative to the creation of a temporary-commission to assist the court in disposing of the causes accumulated and being filed in said court are so distinct, unconnected, or incongruous as to relate to more than one subject within the meaning of the Constitution. Insurance Co., etc., v. Welch (49 Okla. 620) 154 P. 48; Noble State Bank v. Haskell, 22 Okla. 48, 97 P. 590; State ex rel. Caldwell v. Hooker, 22 Okla. 712, 98 P. 964; City of Pond Creek v. Haskell, 21 Okla. 711, 97 P. 338; Ex-parte Ambler, 11 Okla. Cr. 449, 148 P. 1061.”
Oklahoma Light & Power Co. v. Corporation Commission of Oklahoma et al., 96 Okla. 19, 220 P. 54: There was involved in this case a statute which in one section declared illegal certain acts, agreements, contracts or combinations in the form of a trust, and in a later section provided for the regulation of certain businesses, the existence of which constituted a virtual monopoly. In upholding the act, the court, in the body of its opinion, said:
“It was intended by this constitutional provision to forbid the Legislature from embracing in any one act two or more unconnected subjects. Anything in an act nor germane to the general purpose expressed in the title brings such a statute within this constitutional prohibition. But it must be borne in mind that this provision of the Constitution only requires that the title of an act should express the subject, not the object, of the act, and it is no valid objection to a statute that the title fails to plainly indicate the purpose to be accomplished by the act, but the subject must be clearly stated. 25 R. C. L. sec. 94, p. 848; City of Pond Creek et al. v. Haskell, Governor, et al., 21 Okla. 711, 769, 97 P. 338; Falconer v. Robinson, 46 Ala. 340; State ex rel. v. Rogers et al., 107 Ala. 444, 19 So. 909, 32 L. R. A. 520.
“The true rule appears to be that, ‘It is a sufficient compliance with these provisions that a law has but one general subject or object, which is fairly expressed in its title.’ (25 R. C. L., p. 848).”
C. C. Julian Oil & Royalties Co. v. Capshaw et al., Corporation Commissioners, 145 Okla. 237, 292 P. 841: In this case the court was construing an act of the Oklahoma Legislature which defined waste of oil in such a way as to prevent discrimination as between producers and provided for the enforcement of provisions therein contained. It was urged that the act was invalid for the reason that it embraced more than one subject. The court overruled such objection and in so doing used the following language:
“It is first contended that the act of the Legislature in question is invalid for the reason it is in conflict with section 57 of article 5 of the Constitution of Oklahoma, which provides that every act of the Legislature shall embrace but one subject, which shall be clearly expressed in its title. This act is not in conflict with said section, because the act does embrace but one subject, to wit, prevention of waste of oil, and said subject is clearly expressed in the title. This section was construed in Ex parte Ambler, 11 Okla. Cr. 449, 148 P. 1061; Oklahoma Light & Power Co. v. Corporation Commission, 96 Okla. 19, 220 P. 54; Griffin v. Thomas, 86 Okla. 70, 206 P. 604. Under the authorities above cited, it was held that if the act has but one general subject that is fairly indicated by the title, it may have many details, but if they all relate to the same general subject or object they áre properly included therein. The purpose of this provision of the Constitution was to forbid the Legislature from embracing in any one act two or more unconnected subjects.”
Smith et al. v. State, 47 Okla. Cr. 184, 287 P. 835: This case is one in the Criminal Court of Appeals. The case arose under a statute which prohibited the unlawful tapping of oil pipe lines and made unlawful the taking of oil or gas from pipe lines. It was urged by the defendant that the act *81was invalid for the reason that it embraced more than one subject. The Criminal Court of Appeals overruled such objection in the following language:
“It is urged, by the defendants, that under the Constitution, the title of an act of the Legislature must contain but one subject, and the defendants insist that the statute under which they were prosecuted clearly contains two subjects: First, that tapping of pipe lines, and second, the larceny of crude oil and its manufactured and natural products; and the defendants further insist that the act is unconstitutional, for the reason that one of the objects of the act is to make a felony of certain acts, and the second subject or object is to make a misdemeanor of certain other unrelated acts. No authorities, other than Section 57, art 5, supra, are cited to sustain the position of the defendants that the act is unconstitutional for the reason that it embraces more than one subject in the title of the act. The intention of the Legislature, in the passing of this act, ■ evidently, was for the protection of crude oil, gas, etc., in storage tanks or pipe lines. Section 1 of the act makes-it a felony, or makes the connecting with tanks or pipe lines used to conduct, or store crude oil, with the intent to deprive the owner thereof, of such products, a felony. Section 2 makes it a crime to take crude oil, or gasoline, or products thereof from any pipe line, tank, or receptacle, or container with intent to deprive the owner thereof.”
Ule v. State (Ind.) 194 N. E. 140; The Indiana Hit and Hun Drivers’ Act provided for registration and licensing of motor vehicles, for the regulation of the use and operation thereof on public highways, for the licensing of chauffeurs, for the transfer of ownership of motor vehicles, and for liens on motor vehicles for storage, supplies and repairs. Appellants contended that the act was unconstitutional for the reason that there were two distinct subjects covered, one for the regulation of motor vehicles and the other granting liens to persons in certain cases. The Indiana Supreme Court, in sustaining the constitutionality of the act in question, said:
“The several matters embraced relate to ‘motor vehicles’ and we believe, from the standpoint of legislative treatment, there was a reasonable basis for the grouping together of the various matters in the act. We do not believe there is a duplicity in the title and body of the act.”
State ex rel. Taylor v. Mirabal (N. M.) 273 P. 928: The act of the New Mexico Legislature here in question contained one section which fixed registration fees for motor vehicles, and another which provided for the payment of property tax thereon. It was urged that the act was unconstitutional for the reason that it embraced more than one subject. The Supreme Court of New Mexico overruled such objection and in doing so used the following language:
“Having regard for the general principles concerning the constitutional requirement laid down in State v. Ingalls, 18 N. M. 211, 135 P. 1177, and State v. Miller (N. M.) 263 P. 510, we are of the opinion that the subject of the act in question is ‘motor vehicles, and trailers,’ or it might be stated that, the subject is ‘motor vehicles and trailers operated on the highways of this-state.’ And we are of the opinion that none of the provisions of the act are-so disconnected or repugnant to this, -subject or to each other that it can. be said that by no fair intendment can they be considered as germane to this, general subject. The fact that the act. provides • for the manner of the imposition of a property tax on such motor vehicles and trailers as are operated on the public highways, does not create a new, different, and separate subject in the act. The subject being a particular class of things, to wit, motor vehicles and trailers operated on the highways of this state, there is no apparent reason why the Legislature may not, in the exercise of its sovereign power, exercise its power of taxation of such things.”
Under the rule announced in the foregoing cases, it seems clear that En*82rolled House Bill 172, which is here under consideration, embraces but one subject, that is, the Corporation Commission of Oklahoma, its members, officers and employees. Regardless of whether the duties thereby imposed upon the members of the Corporation Commission are germane or nonger-mane to their official duties, the subject remains the same. The purpose of the constitutional requirement that but a single subject be included in a legislative bill is to make impossible by log-rolling devices the enactment of unpopular legislation by including it with popular legislation on an entirely different subject. There is nothing in the legislative act here in question which indicates any such purpose. Embracing but one subject, it makes provision for the duties to be performed by the members of the Corporation Commission, its officers and employees, and specifies their remuneration. In so doing, it violates in no respect section 57, article 5, of the Oklahoma Constitution.
We are of the opinion that House Bill 172 is constitutional and that the present members of the Corporation Commission may receive compensation as it provides.
The writ will issue.
BASKIN, JOHNSON, BASSMAN, SWEET, and BABCOCK, Special Justices, concur. RILEY, Acting C.J., BRANSON, Acting V.C.J., and POWELL, Special Justice, dissent.